Citation Nr: 0505718	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  01-04 357A	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
residuals of a fracture of the right tibia.

2.  Entitlement to an increased (compensable) rating for a 
left inguinal hernia.

3.  Entitlement to service connection for thrombophlebitis of 
the right leg.

4. Entitlement to service connection for right leg numbness, 
to include as secondary to the service-connected residuals of 
a fracture of the right tibia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from January 1972 to 
January 1975.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.

The RO denied entitlement to an increased (compensable) 
rating for left inguinal hernia, and granted and increased 
evaluation for residuals of a fracture to the right tibia to 
10 percent disabling effective December 6, 1999.

In December 2002 the RO granted entitlement to an increased 
evaluation for residuals of a fracture to the right tibia 
also effective December 6, 1999, and denied entitlement to 
service connection for .  

Applicable law mandates that when a veteran seeks an 
increased rating, it will generally be presumed that the 
maximum benefit allowed by law and regulation is sought, and 
it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded.  See AB 
v. Brown, 6 Vet. App. 35 (1993).  

This matter also comes before the Board on appeal from the 
December 2002 rating decision, which in pertinent parts, 
denied service connection for residuals of thrombophlebitis 
of the right leg and right leg numbness as secondary to the 
service-connected residuals of a fracture to the right tibia.

In connection with the veteran's increased rating claims he 
requested a hearing before the RO.  The veteran subsequently 
elected to have an informal conference in lieu of the RO 
hearing.   The informal conference was held in August 2001.

With regard to the service connection claims, the veteran 
requested a Travel Board hearing.  The veteran withdrew his 
request in November 2003.  He indicated that he no longer 
wanted a hearing and wished his case to be forwarded to the 
Board for a decision.  As such, the hearing request is deemed 
withdrawn. 38 C.F.R. § 20.704(e). 

The claims were merged on appeal in November 2004.

In his brief on appeal dated in January 2005, the veteran 
raised claims of entitlement to service connection for a left 
inguinal hernia scar, a low back disorder secondary to the 
service-connected residuals of a fracture to the right tibia, 
and right knee arthritis secondary to the service-connected 
residuals of a fracture to the right tibia.  As these issues 
have been neither procedurally prepared nor certified for 
appellate review, the Board is referring them to the RO for 
initial consideration and appropriate adjudicative action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issues on appeal has been obtained.

2.  Residuals of a fracture of the right tibia are productive 
of additional functional losss due to pain on motion and use, 
etc.  

3.  The competent and probative evidence of record 
establishes that the veteran does not have a recurrent left 
inguinal hernia or thrombophlebitis of the right leg which 
has been related to service on any basis.

4.  The competent and probative medical evidence of record 
establishes that right leg numbness has not been linked to 
active service or to service-connected residuals of a 
fracture of the right tibia on any basis.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation of 40 percent 
for residuals of a fracture of the right tibia have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.20, 4.71a, Diagnostic Codes 5256-5262 
(2004). 

2.  The criteria for an increased (compensable) rating for a 
left inguinal hernia have not been met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.114, 
Diagnostic Code 7338 (2004). 

3.  Thrombophlebitis of the right leg was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1153 
(West 2002); 38 C.F.R. §§ 3.303 (2004). 

4.  Right leg numbness was not incurred in or aggravated by 
service, nor is it proximately due to, the result of, or 
aggravated by service-connected residuals of a fracture to 
the right tibia.  38 U.S.C.A. §§ 1110, 1111, 1112, 1153, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) 
(2004); Allen v. Brown, 7 Vet. App. 439 (1995). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Residuals of a Fracture of the Right Tibia

Service connection was originally awarded for residuals of a 
fracture to the right fibula and tibia in a February 1975 
rating decision.  A noncompensable rating was assigned from 
January 1975.  The award was based on service medical 
records, which revealed the veteran was struck by a jeep and 
pinned to the wall fracturing his right tibia and fibula.

The veteran filed a request for an increased rating in 1999.  
VA outpatient treatment records dated between 1998 and 1999 
show a healed fracture with deformity of the right tibia and 
fibula in September 1998.  There were complaints of right leg 
pain in May 1999.

In November 2000, the veteran was afforded a VA joints 
examination.  He complained of infrequent pain to the ankle 
and knee.  He denied swelling.  The examiner noted he was not 
wearing any special devices.  Physical examination of the 
ankle and knee, to include range of motion and inspection, 
appeared normal.  A slight limp from right to left was noted.  
He complained of increased pain to the area with squatting, 
but he was able to squat fully and stand on his toes and 
heels.  X-rays of the right knee were negative and the right 
ankle noted mid degenerative joint disease (DJD).  Alignment 
appeared normal upon visualization.

VA outpatient treatment records dated between 1999 and 2001 
note complaints of pain and swelling in the right calf in 
July 2001.  The fracture was considered well healed in 
September 2001.

In February 2002 the veteran was afforded a peripheral nerves 
examination. He complained of numbness in the right leg.  He 
reported an increased urinary frequency, but denied any bowel 
dysfunction.  He had a give away type of weakness of the 
lower extremities.  He had decreased touch and pinprick and 
S1 distribution on the right.  There was no sensory deficit 
suggestive of peripheral neuropathy.  Deep tendon reflexes 
were 2+ in the lower extremities, including ankle reflexes.  
He was limping on ambulation.  Numbness of the right lower 
extremity could not be explained, but was unlikely to be 
caused by the fracture.

A VA bones examination report dated in March 2002 shows 
complaints of recurrent swelling of the right leg relieved by 
elevation.  X-rays showed mild degenerative arthritis 
involving the ankle and generalized osteopenia of the distal 
tibia and fibula.  These were considered expected 
complications from the old injury.

VA outpatient treatment records dated in 2003 contain 
complaints of pain in the right leg below the knee and 
numbness.  There were no focal deficits.

In December 2003, the veteran was afforded a VA Joints 
examination.  He complained of right leg pain with movement.  
Pain was from the hip to the ankle.  He denied using any 
brace or supportive device.  Activities of daily living were 
not affected.  Range of motion of the right ankle was 
dorsiflexion of 0 to 10 of 20 degrees and plantar flexion of 
0 to 20 of 45 degrees.  The right knee range of motion was 
limited by leg pain, extension to zero degrees, flexion of 0 
to 80 of 140 degrees.  There was no joint laxity.  The 
veteran had a pronounced limp.  There were mild degenerative 
changes involving the right knee and ankle, old trauma to the 
distal shaft of the right tibia/fibula, and generalized 
osteopenia upon x-ray.

Peripheral nerves examination of the veteran conducted by VA 
in January 2004 shows complaints of right leg numbness.  
There was no muscular atrophy and tone was normal.  He did 
have a give away type of weakness in the right lower 
extremity.  He had decreased touch and pinprick on the 
lateral aspect of his right leg.  He ambulated with a limp.  
EMG and nerve conduction studies of the right lower extremity 
were normal.  There was no evidence of radiculopathy.


Left Inguinal Hernia

Service connection was originally awarded for left inguinal 
hernia by the RO in a February 1975 rating decision.  A 
noncompensable rating was assigned from January 1975.  The 
award was based on a June 1974 entry referring to a left 
inguinal hernia and the separation examination, which noted 
an inguinal hernia.

The veteran filed a request for an increased rating in 1999.  
VA outpatient treatment records dated between 1998 and 1999 
show no recurrence of the left inguinal hernia in September 
1998.

In November 2000, the veteran was afforded a VA Digestive 
Conditions examination.  Upon palpation to the area, there 
was no left inguinal hernia recurrence.

VA outpatient treatment records dated between 1999 and 2001 
are negative for complaints referable to a left inguinal 
hernia.  An entry dated in March 2003 notes complaints of 
hernia pain, while a June 2003 entry indicates new complaints 
of pain in the left inguinal hernia area.

The veteran was afforded VA Digestive Conditions examinations 
in April 2002 and December 2003.  There was no evidence of 
recurrence of the left inguinal hernia.


Thrombophlebitis of the Right Leg

Service medical records note greater saphenous 
thrombophlebitis in 1974.  The January 1975 separation 
examination was negative for any complaints or diagnoses of 
thrombophlebitis.

VA outpatient treatment records dated between 1998 and 2001 
were devoid of complaints or diagnoses of thrombophlebitis.  
A July 2001 Doppler venous ultrasound of the right lower 
extremity showed no evidence of obstructing deep venous 
thrombosis involving the right lower extremity.

In a March 2002 VA bones examination, the examiner noted a 
history of phlebitis in 1974.  However, the examiner further 
noted the veteran had no recurrent deep vein thrombosis.  
There were no visible varicose veins.  Arterial Doppler 
ultrasound of the right lower extremity showed a plaque 
causing narrowing in the visualized portion of the anterior 
and posterior tibial arteries.  There was no definite 
significant stenosis in the common femoral superficial 
femoral or popliteal arteries.  Venous Doppler ultrasound of 
the right lower extremity showed no evidence of an 
obstructing deep vein thrombosis.  


Right Leg Numbness

Service medical records are devoid of a finding or evidence 
of right leg numbness.

The first complaints of right leg numbness were noted in VA 
outpatient treatment records dated in September 2001.  No 
diagnosis was made.

In February 2002 the veteran was afforded a VA peripheral 
nerves examination.  He complained of numbness in his right 
leg of approximately one-year duration.  He stated that the 
numbness was mostly on the outside of his right leg.  Motor 
examination was difficult to perform due to complaints of 
pain.  He had give away type of weakness of both lower 
extremities.  There was decreased touch and pinprick and S1 
distribution on the right.  There was no sensory deficit 
suggestive of peripheral neuropathy.  Numbness could not be 
explained, but the examiner opined it was unlikely to be 
caused by the in-service fracture as the symptoms only had 
their onset within the last year.

Upon VA bones examination in March 2002 the veteran 
complained of numbness in the right leg lateral surface.  No 
diagnoses were made.  Deep tendon reflexes and pedal pulses 
were normal.  There was no obvious leg deformity.  X-ray of 
the leg showed old trauma involving the distal shaft of the 
tibia and fibula on the right, mild degenerative arthritis 
involving the ankle, and generalized osteopenia of the distal 
tibia and fibula.

VA outpatient treatment records dated in February 2003 
contain complaints of right leg numbness below the left knee.  
Neurological examination showed no focal deficits.  In March 
2003, numbness of the right leg had an unclear etiology.

In January 2004, the veteran was afforded an additional VA 
peripheral nerves examination.  He complained of right leg 
numbness in the lateral aspect of his leg from his hip and to 
his right foot.  Physical examination showed give away type 
of weakness of the right lower extremity.  There was 
decreased touch and pinprick on the lateral aspect of his 
right leg.  EMG and nerve conduction studies of the right 
lower extremity were within normal limits.  Nerve conduction 
did not show any S1 radiculopathy.  The etiology of his 
numbness could not be explained.  


The examiner noted an April 2002 VA digestive conditions 
examination, which thought that the cause of the veteran's 
problems could have been that a superficial nerve was cut 
during his surgery.  However, it was felt that his symptoms 
could not be caused by superficial nerve as the complaints of 
numbness were along his whole right leg.  The examiner also 
indicated a review of the service medical records revealed no 
surgical procedure.  It was the examiner's opinion that the 
veteran's numbness was not likely caused by the distal tibia 
and fibula fracture or superficial nerve abnormalities.  
Nerve conduction studies showed no evidence of radiculopathy 
and thus, the etiology was undetermined.  

Increased Rating
Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2004).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited. 38 C.F.R. § 4.14.  The United States 
Court of Appeals for Veterans Claims (CAVC) has held that a 
claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.  The CAVC has acknowledged, however, that when a 
veteran has separate and distinct manifestations attributable 
to the same injury, he should be compensated under different 
diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).

A veteran who has service-connected arthritis and instability 
of the knee may be rated separately under Diagnostic Codes 
5003/5010 and 5257.  VAOPGCPREC 23-97.

The CAVC has held that functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (1999).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2004).

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with range of the opposite undamaged joint.  38 
C.F.R. § 4.59 (2004).

Degenerative arthritis established by x-ray findings is rated 
according to limitation of motion for the joint or joints 
involved.  Where limitation of motion is noncompensable, a 
rating of 10 percent is assigned for each major joint 
(including the ankle and the knee) or group of minor joints 
affected by limitation of motion to be combined not added 
under Diagnostic Code 5003.  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion a 10 percent rating is assigned where there is x-ray 
evidence of involvement of two or more major joints, or two 
or more minor joint groups; and a 20 percent evaluation is 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups and 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

Traumatic arthritis, Diagnostic Code 5010, is evaluated under 
the same rating criteria as degenerative arthritis under 
Diagnostic Code 5003.  Degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.

Under VA General Counsel opinion, VAOPGCPREC 23-97; 
VAOPGCPREC 9-98  it was held that, when a claimant has a 
disability rating under DC 5257 for instability of the knee, 
and there is also X-ray evidence of arthritis and limitation 
of motion sufficient to warrant a zero percent rating under 
DC 5260 or DC 5261, a separate rating is available under DC 
5003 or DC 5010.

The CAVC held in Hicks v. Brown, 8 Vet. App. 417 (1995), that 
once degenerative arthritis is established by x-ray evidence, 
there are three circumstances under which compensation may be 
available for service-connected degenerative changes:

(1) where limitation of motion of a joint or joints is 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion, and that 
limitation of motion meets the criteria in the diagnostic 
code or codes applicable to the joint or joints involved, the 
corresponding rating under the code or codes will be 
assigned;

(2) where the objectively confirmed limitation of motion is 
not of a sufficient degree to warrant a compensable rating 
under the Code or Codes applicable to the joint or joints 
involved, a rating of 10 percent will be applied for each 
major joint or group of minor joints affected, "to be 
combined, not added", and

(3) where there is no limitation of motion, a rating of 10 
percent or 20 percent, depending upon the degree of 
incapacity, may still be assigned if there is x-ray evidence 
of the involvement of 2 or more major joints or 2 or more 
minor joint groups.

In addition, Diagnostic Code 5003 (5010) is to be read in 
conjunction with 38 C.F.R. § 4.59, and it is contemplated by 
a separate evaluation,  38 C.F.R. § 4.40, which relates to 
pain in the musculoskeletal system.  Finally, the CAVC noted 
that "Diagnostic Code 5003 and 38 C.F.R. § 4.59 deem painful 
motion of a major joint or groups caused by degenerative 
arthritis that is established by x-ray evidence to be limited 
motion even though a range of motion may be possible beyond 
the point when pain sets in.  Hicks v. Brown, 8 Vet. App. 417 
(1995).

The CAVC has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Johnson 
v. Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

Full range of motion in the knee is from 0 degrees extension 
to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II 
(2004).

A 60 percent evaluation may be assigned for extremely 
unfavorable ankylosis of a knee in flexion at an angle of 45 
degrees or more.  A 50 percent evaluation may be assigned for 
ankylosis of a knee between 20 degrees and 45 degrees.  A 40 
percent evaluation may be assigned for ankylosis of a knee in 
flexion between 10 degrees and 20 degrees.  A 30 percent 
evaluation may be assigned for ankylosis of a knee at a 
favorable angle in full extension, or in slight flexion 
between 0 degrees and 10 degrees.  38 C.F.R. § 4.71a; 
Diagnostic Code 5256.

For other knee impairment, including recurrent subluxation or 
lateral instability of the knee, a severe case is to be rated 
30 percent disabling; a moderate case is to be rated 20 
percent disabling.  For a slight case a 10 percent rating is 
appropriate.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

A 20 percent rating is assigned for dislocated semilunar 
cartilage with frequent episodes of "locking," pain, and 
effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 
5258.

Limitation of flexion of the leg to 60 degrees warrants a 0 
percent rating. When flexion is limited to 45 degrees, a 10 
percent rating is assigned.  A 20 percent rating is 
appropriate where flexion is limited to 30 degrees.  A 30 
percent rating is appropriate where flexion is limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of the leg to 5 degrees warrants a 0 
percent rating.  When extension is limited to 10 degrees, a 
10 percent rating is assigned.  A 20 percent rating is 
appropriate where extension is limited to 15 degrees.  


A 30 percent rating is appropriate where extension is limited 
to 20 degrees.  A 40 percent rating is appropriate where 
extension is limited to 30 degrees.  A 50 percent rating is 
appropriate where extension is limited to 45 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.

Impairment of a tibia and fibula with slight knee or ankle 
disability may be assigned a 10 percent evaluation.  
Impairment of a tibia and fibula with moderate knee or ankle 
disability may be assigned a 20 percent evaluation; 
impairment of a tibia and fibula with marked knee or ankle 
disability may be assigned a 30 percent evaluation and 
nonunion with loose motion requiring a brace or malunion may 
be assigned a 40 percent evaluation.  38 C.F.R. § 4.71a; 
Diagnostic Code 5262.

A noncompensable evaluation is assigned for an inguinal 
hernia not operated, but remediable.  Additional evaluations 
are assigned as follows: 10 percent for postoperative 
recurrent inguinal hernia, readily reducible and well 
supported by truss or belt; 30 percent for small, 
postoperative inguinal hernia, recurrent, or unoperated 
irremediable, not well supported by truss, or not readily 
reducible; and 60 percent for large postoperative inguinal 
hernia, recurrent, not well supported under ordinary 
conditions and not readily reducible, when considered 
inoperable.  38 C.F.R. § 4.114; Diagnostic Code 7338 (2004).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 38 C.F.R. § 3.321(b)(1).

Service Connection

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Moreover, that a condition or injury occurred in service 
alone is not enough; there must be a current disability 
resulting from that condition or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 
Vet. App. 268, 271 (1997).

Service Connection may be granted for a disorder that is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2004); 
Allen v. Brown, 7 Vet. App. 439 (1995).



Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2004).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity. When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  Id.

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2004), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).


The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  

Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

A lay person is competent to testify only as to observable 
symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  
A layperson is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one to which a lay person's observation is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).  

The VCAA revises VA's obligations in two significant ways.  
First, VA has a duty to notify the appellant of any 
information and evidence necessary to substantiate and 
complete a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 
5103 (West 2002).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103A (West 2002).

VA issued regulations to implement the VCAA in August 2001.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  
The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  
VA specified that except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), the amended regulations otherwise 
apply to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by VA as of that date.  66 Fed. Reg. 
45,620.  

In its discussion of the scope and applicability of the 
regulations, VA stated that except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  VA went on to state that it would apply the new 
regulations to any claim pending but not decided by VA as of 
November 9, 2000.  Id.

The Board has given consideration to the provisions of the 
VCAA as they it apply to this case, and has determined that 
they do apply.  See Holliday v. Principi, 14 Vet. App. 280, 
282-83 (2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].  

The Board has considered whether the requirements of the VCAA 
have been fulfilled.  First, there is no issue as to the 
substantial completeness of the application.  38 U.S.C.A. 
§ 5102 (West 2002).  The 1999 and 2001 claims appeared 
substantially complete on their face.  The veteran has 
clearly identified the disabilities in question and the 
benefits sought.  Further, he referenced the bases for the 
claims.  

Second, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103 (West 
2002); 38 C.F.R. § 3.159(b).  The veteran has been advised of 
the type of evidence lacking to demonstrate entitlement to 
the benefits sought with the December 2000 and December 2002 
rating decisions, May 2001and July 2003 statements of the 
case (SOC), the December 2002, July 2003, and September 2004 
supplemental statements of the case (SSOC), and the June 2003 
VCAA letter from the RO explaining the provisions of the 
VCAA.  

The June 2003 letter clearly indicated what type of evidence 
was necessary to establish service connection and to warrant 
increased ratings.  The June 2003 letter specifically 
provided the veteran with notice of the VCAA and explained 
the respective rights and responsibilities under the VCAA.  
VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  

Third, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c).  

In response to the request for evidence in support of his 
claims, the veteran indicated that he had no further evidence 
to submit, but for a magnetic resonance imaging (MRI) 
conducted in July 2003 at the Poplar Bluff VA Medical Center 
(VAMC).  The report has been associated with the claims 
folder.    

There is no indication that there is any other probative 
evidence available that has not been obtained concerning the 
issues on appeal.  The veteran was clearly advised as to 
which portion of evidence is to be provided by him and which 
portion is to be provided by VA.  That requirement of VA has 
been satisfied, and there is no additional evidence that 
needs to be provided.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The requirements of the VCAA have been substantially met by 
the RO.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  VA has satisfied its 
duties to inform and assist the appellant in this case.  
Further development and further expending of VA's resources 
is not warranted.  

Given that the veteran has been fully advised of his rights 
and responsibilities under the VCAA, that he has had in 
excess of three years to respond to that VCAA notice, and 
that he has given no indication of additional evidence that 
has not been obtained, the Board has concluded that VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  



In any event, revisions to 38 U.S.C.A. § 5103 contained in 
the recently-enacted Veterans Benefits Act of 2003, which 
was made effective retroactively to November 9, 2000, the 
effective date of the VCAA, specify that VA is not 
prohibited from making a decision on a claim before the 
expiration of the one-year period after a notice to the 
veteran and his representative of the information needed to 
complete an application for benefits.  See the Veterans 
Benefits Act of 2003, P.L. 108-183, § ___, 117 Stat. 2651, 
___ (Dec. 16, 2003) [to be codified at 38 U.S.C. § 5103(b)].  
As noted above, there is no deficiency in the veteran's case 
at hand, nor would there be otherwise by operation of the 
new law.  

A VA examination is not necessary in the instant case. 
38 U.S.C.A. § 5103A(d).  There is sufficient medical evidence 
to make a decision on the claims. Id.  While the veteran's 
representative indicates in his Brief on Appeal that an 
examination is necessary in connection with the request for 
an increased rating for left inguinal hernia, the veteran was 
afforded VA Digestive Conditions examinations in April 2002 
and December 2003.  These examinations evaluated the veteran 
for a hernia. The requirements of the VCAA have been 
substantially met by the RO.  Every possible avenue of 
assistance has been explored, and the veteran has had ample 
notice of what might be required or helpful to his case.  

VA has satisfied its duties to inform and assist the veteran 
in this case.  Further development and further expending of 
VA's resources is not warranted.  The Board finds that there 
will be no prejudice to the appellant if the Board decides 
his appeal at this time and the Board will, therefore, 
proceed to consider the appellant's claims on the merits.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

It is noted that the CAVC decision in Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II) (withdrawing and 
replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  



In this case, the initial AOJ decisions were made after 
November 9, 2000, the date the VCAA was enacted.  The June 
2003 VCAA letter was mailed subsequent to the December 2000 
and 2002 rating decisions.  

Assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini II that essentially 
adopted the same rationale as its withdrawn predecessor, the 
Board finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified above.

In the present case, substantially complete applications were 
received in 1999 and 2001.  Thereafter, in the December 2000 
rating decision, the RO granted a compensable evaluation of 
10 percent for residuals of a fracture to the right tibia and 
continued a noncompensable rating for left inguinal hernia.  

In December 2002 the RO denied entitlement to service 
connection for right leg thrombolphlebitis and right leg 
numbness secondary to the residuals of a fracture of the 
right tibia.  

Only after those rating actions were promulgated did the AOJ 
provide specific VCAA notice to the claimant regarding what 
information and evidence was needed to substantiate the 
claims, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claims.  
See the references to the documents issued to the veteran set 
out above.  However, as noted above, the veteran indicated 
that he had no further evidence to submit in support of his 
claims.

Because the June 2003 VCAA notice in this case was not 
provided to the appellant prior to the initial AOJ 
adjudications, the timing of the notice does not comply with 
the express requirements of the law as found by the CAVC in 
Pelegrini II.  The CAVC did leave open the possibility that a 
notice error of this kind may be non-prejudicial to a 
claimant.  

The CAVC in Pelegrini II incorporated essentially the same 
reasoning from its pervious decision, that is that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  

On the other hand, the CAVC acknowledged that the Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  In light of the CAVC's 
adoption of essentially the same principle in Pelegrini II, 
the Board finds that the CAVC in Pelegrini II has left open 
the possibility of a notice error being found to be non-
prejudicial to a claimant.  To find otherwise would require 
the Board to remand every case for the purpose of having the 
AOJ provide a pre-initial adjudication notice.  

The only way the AOJ could provide such a notice, however, 
would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal 
that were filed by the appellant to perfect the appeal to the 
Board.  This would be an absurd result, and as such it is not 
a reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the CAVC, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F. 3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans' benefits, it 
is entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the CAVC in Pelegrini, for the appellant to 
overcome.  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claims, the notice 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  


The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices.  Therefore, notwithstanding Pelegrini, 
to decide the appeal would not be prejudicial error to the 
claimant.  

The current decision in Pelegrini noted that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has already noted on several occasions, the 
veteran has already been afforded opportunities to 
submit additional evidence.  

It appears to the Board that the claimant has indeed 
been notified that he should provide or identify any and 
all evidence relevant to the claims.  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, the Board concludes 
that any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.   The June 2003 notice in essence invited the 
veteran to submit any evidence he had regarding the 
matters at issue.  Also, the Board notes that the 
medical records collectively address the relevant 
question in this case.  

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claims 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claims on the merits.  


Increased Ratings
Residuals of a Fractured Right Tibia

The veteran is currently rated as 30 percent disabled under 
diagnostic code 5262. 38 C.F.R. § 4.71a.  Under this code 
section a 30 percent rating is assigned for impairment of the 
tibia and fibula with marked knee or ankle disability. Id.  A 
40 percent rating is assigned for nonunion of the tibia and 
fibula with loose motion, requiring a brace. Id.  

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration finds that the veteran's 
residuals of a fractured right tibia more closely approximate 
the criteria for the maximum schedular rating, 40 percent, 
under diagnostic code 5262. See 38 C.F.R. §§ 4.3, 4.7, 4.71a.   

The veteran's credible complaints of pain experienced in his 
right leg are manifested objectively and result in functional 
loss due to flare-ups, pain, fatigability, incoordination, 
pain on movement, and weakness. See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  While 
the veteran has not been found to be wearing any special 
devices, upon VA joints examination in December 2003, he 
complained of right leg pain with movement.  Range of motion 
of the right ankle was dorsiflexion 0 to 10 of 20 degrees and 
plantar flexion 0 to 20 of 45 degrees.  The right knee range 
of motion was limited by leg pain with extension to zero 
degrees and flexion 0 to 80 of 140 degrees.  

While an increased 40 percent rating is warranted, there is 
no evidence of extension of the leg limited to 45 degrees 
(diagnostic code 5261) or ankylosis of the knee (diagnostic 
code 5256) to a warrant higher rating under another analogous 
code section.  The Board notes that a separate 10 percent 
rating for a tender scar for residuals of internal fixation 
of the fractured right tibia was awarded in the December 2002 
rating decision.  
Mild degenerative arthritis involving the ankle and 
generalized osteopenia of the distal tibia and fibula were 
considered expected complications from the old injury by VA 
examiners and are reflected in the current rating.

In reaching the foregoing determinations, the Board has 
considered the clinical manifestations of the veteran's 
residuals of a fracture to the right tibia and its effects on 
his earning capacity and ordinary activity.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  At present, however, there is no 
basis for assignment of an evaluation, to include "staged" 
ratings, other than that noted above.  See Fenderson, supra.


Left Inguinal Hernia

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration finds that the veteran's left 
inguinal hernia more closely approximates the criteria for 
the currently assigned noncompensable evaluation. See 
38 C.F.R. §§ 4.3, 4.7, 4.71a.   In this regard, VA outpatient 
treatment records dated in September 1998 show no recurrence 
of the left inguinal hernia.

In November 2000, the veteran was afforded a VA Digestive 
Conditions examination.  Upon palpation to the area, there 
was no left inguinal hernia recurrence.  VA outpatient 
treatment records dated between 1999 and 2001 were negative 
for complaints referable to the left inguinal hernia.  

Despite complaints of hernia pain in 2003, VA Digestive 
Conditions examinations in April 2002 and December 2003 
showed no evidence of recurrence of the left inguinal hernia.

There is no objective medical evidence of a recurrence of 
left inguinal hernia to warrant a compensable rating.  In 
reaching the foregoing determination, the Board has 
considered the clinical manifestations of the veteran's left 
inguinal hernia and its effects on his earning capacity and 
ordinary activity. See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  

Extraschedular Evaluation

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that while the 
RO provided the criteria and obviously considered them, it 
did not grant compensation benefits on this basis.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or the Under Secretary for review 
for consideration of extraschedular evaluation under the 
provisions of 38 U.S.C.A. § 3.321(b)(1).  In this regard, the 
Board notes that the veteran's right tibia fracture residuals 
and left inguinal hernia have not required frequent inpatient 
care, nor has it by themselves markedly interfered with 
employment.  The current granted 40 percent rating for right 
tibia fracture residuals and noncompensable rating adequately 
compensate the veteran for the nature and extent of severity 
of these disabilities.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this matter.

Service Connection
Thrombophlebitis of the Right Leg

The Board has considered all the evidence of record and in 
light of the pertinent laws and regulations, finds that 
service connection for thrombophlebitis of the right leg is 
not warranted.

In order to establish service connection for a disability, a 
claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Hickson, supra  

Despite a notation of greater saphenous thrombophlebitis in 
1974, the veteran has failed to establish the first prong of 
the aforementioned requirement, a current disability.  VA 
outpatient treatment records dated between 1998 and 2001 were 
devoid of evidence or a finding of thrombophlebitis.  A July 
2001 Doppler venous ultrasound of the right lower extremity 
showed no evidence of obstructive deep venous thrombosis 
involving the right lower extremity.

In a March 2002 VA bones examination, the examiner noted a 
history of phlebitis in 1974.  However, the examiner 
determined that the veteran had no recurrent deep vein 
thrombosis.  There were no visible varicose veins.  Arterial 
Doppler ultrasound of the right lower extremity showed a 
plaque causing narrowing in the visualized portion of the 
anterior and posterior tibial arteries.  There was no 
definite significant stenosis in the common femoral 
superficial femoral or popliteal arteries.  Venous Doppler 
ultrasound of the right lower extremity showed no evidence of 
an obstructing deep vein thrombosis.  

In the absence of proof of a present disability, there is no 
valid claim presented.  See Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  Thus, the veteran's claim must be denied.  
Despite the veteran's sincere beliefs that he has 
thrombophlebitis of the right leg as result of his active 
duty service, he is not competent to offer a medical opinion. 
Espiritu, supra. 


The evidence is not in relative equipoise.  The preponderance 
of the evidence is against the claim, and must therefore be 
denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 
supra.   


Right Leg Numbness

The Board has considered all the evidence of record and in 
light of the pertinent laws and regulations, finds that 
service connection for right leg numbness, to include, as 
secondary to the service-connected residuals of a fracture to 
the right tibia is not warranted.

In order to establish service connection for a disability on 
a direct causation basis, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Hickson, supra  

There is no evidence of a nexus between current complaints of 
right leg numbness and the veteran's period of service.  The 
veteran's service medical records are devoid of evidence or a 
finding of right leg numbness.  The first complaints of right 
leg numbness were noted in VA outpatient treatment records 
dated in September 2001.  No diagnosis or etiology opinion 
was provided.

In February 2002, the veteran was afforded a VA peripheral 
nerves examination.  He complained of numbness in his right 
leg of approximately one-year duration.  He stated that the 
numbness was mostly on the outside of his right leg.  There 
was no sensory deficit suggestive of peripheral neuropathy.  
While numbness could not be explained, the examiner opined it 
was unlikely to be caused by the in-service fracture as the 
symptoms only had their onset within the last year.




In January 2004, the veteran was afforded an additional VA 
peripheral nerves examination.  He complained of right leg 
numbness in the lateral aspect of his leg from his hip and to 
his foot.  Physical examination showed give away type of 
weakness of the right lower extremity.  EMG and nerve 
conduction studies of the right lower extremity were within 
normal limits.  Nerve conduction did not show any S1 
radiculopathy.  The etiology of his numbness could not be 
explained.  

The examiner noted an April 2002 VA digestive conditions 
examination, wherein it was thought that the cause of the 
veteran's problems could have been that a superficial nerve 
was cut during his surgery.  However, it was felt that his 
symptoms could not be caused by the superficial nerve as the 
complaints of numbness were along his whole right leg.  

The examiner also indicated a review of the service medical 
records revealed no surgical procedure.  It was the 
examiner's opinion that the numbness was not likely caused by 
the distal tibia and fibula fracture or superficial nerve 
abnormalities.  Nerve conduction studies showed no evidence 
of radiculopathy and thus, the etiology was undetermined.  

Service connection is also denied on a secondary basis.  
There is no objective medical evidence of record, as noted 
above, that right leg numbness is proximately 
due to, the result of, or aggravated by the service-connected 
residuals of a fracture to the right tibia. 38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  

Despite the veteran's sincere beliefs that he has right leg 
numbness as result of his active duty service and/or the 
service-connected residuals of a fracture to the right tibia, 
he is not competent to offer a medical opinion. Espiritu, 
supra. 

The evidence is not in relative equipoise.  The preponderance 
of the evidence is against the claim, and must therefore be 
denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 
supra.   


ORDER

Entitlement to an increased evaluation of 40 percent for 
residuals of a fracture of the right tibia is granted, 
subject to controlling regulations governing monetary awards.

Entitlement to an increased (compensable) evaluation for a 
left inguinal hernia is denied.

Entitlement to service connection for thrombophlebitis of the 
right leg is denied.

Entitlement to service connection for right leg numbness, to 
include as secondary to the service-connected residuals of a 
fracture of the right tibia, is denied.



	                        
____________________________________________
	RONALD. R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


